Citation Nr: 1741898	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-31 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in the disability rating for left knee strain on the basis of flexion, from 20 percent to 10 percent, was proper.

2.  Service connection for residuals of left thumb injury.

3. Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the August 2010 rating decision, the RO denied entitlement to service connection for residuals of left thumb injury and bilateral hearing loss.  In the December 2010 rating decision, the RO reduced the evaluation for left knee strain on the basis of limited flexion from 20 percent to 10 percent disabling, effective March 1, 2011.

The Veteran was scheduled for a Board hearing in July 2015.  In response, the Veteran requested to reschedule his hearing.  However, in a February 2017 statement, the Veteran withdrew his request therefore the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board notes that the RO denied the Veteran's claim for service connection for PTSD, depression, and anxiety, and a claim for a dental condition in an August 2013 rating decision.  The Veteran filed a notice of disagreement with that decision in August 2013 and the RO issued a statement of the case later that month.  However, the Veteran did not file a substantive appeal as to these issues.  Thus, these claims are not before the Board.  

The Board notes that after the AOJ's last adjudication of the claims, additional VA treatment records and examination reports, as well as private treatment records have been associated with the record, but that has not been considered by the RO in conjunction with the current appeal.  Here, given the favorable disposition of the claim regarding the propriety of the reduction in the left knee strain disability rating, and the additional claims are being a remanded, a waiver is not necessary and the RO will have an opportunity to review the new evidence on remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 19.31, 19.37, 20.1304 (2016).  
The Veteran's claim regarding the propriety of the reduction in the left knee strain disability rating is addressed in the decision; the issues of entitlement to service connection for residuals of left thumb injury and bilateral hearing loss are addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The December 2010 rating decision, in which the RO reduced the disability rating for left knee strain on the basis of limited flexion, from 20 percent to 10 percent effective March 1, 2011, was based on an inadequate examination report and range of motion testing.


CONCLUSION OF LAW

The December 2010 rating decision, in which the RO reduced the disability rating for left knee strain on the basis of limited flexion from 20 percent to 10 percent, is void ab initio. 


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  The Court has held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).  Moreover, for ratings in effect such as this one for five years or more, the examination must be full and complete.  38 C.F.R. § 3.44(a).

An August 2010 RO proposal explained that the Veteran's left knee was proposed to be decreased from 20 percent to 10 percent based on the findings in a July 2010 VA examination, which showed flexion to 140 degrees with pain and extension to zero degrees.  Joint function was not additionally limited on repetitive motion.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement, and no ankylosis.  The subsequent December 2010 rating decision decreased the rating to 10 percent. 

The September 2013 statement of the case notes VA treatment records show that the Veteran had an orthopedic surgery consultation in July 2012 and that the left knee had full range of motion with pain at full extension.  The Veteran complained of instability, however, the knee was stable to varus and valgus stress.  There was no effusion, some mild weakness of the quadriceps was observed, however, this was not noted to be pathologic, and he was given isometric exercises to improve his quadriceps strength.  The RO also indicated that the Veteran failed to report to the scheduled September 2012 VA examination. 
 
The Board finds the July 2010 VA examination and July 2012 range of motion studies to be inadequate for adjudication purposes.  These reports do not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question and the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (holding 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The July 2012 examination did not address flare-ups.  Thus, they are inadequate for adjudication purposes and cannot be the basis of the rating reduction.  Schafrath, 1 Vet. App. at 594 (reduction cannot be based upon an incomplete examination report).  Furthermore, in his October 2013 substantive appeal, the Veteran indicated he had not received notification of the scheduled VA examination in September 2012.  The Board notes that a VA examination notification letter is not of record. 

Here, because the RO relied on an inadequate examination report and range of motion testing in proposing the reduction, the reduction from 20 to 10 percent for the left knee strain on the basis of limited flexion is set aside, and the 20 percent rating is restored.


ORDER

Restoration of a 20 percent rating for left knee strain on the basis of limited flexion is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

The Veteran's claims for service connection for residuals of left thumb injury and bilateral hearing loss must be remanded for further development.

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, an October 1986 service treatment record reflects the Veteran suffered a laceration to his left thumb while closing a window.  The Veteran indicated in his October 2013 substantive appeal that he has a left thumb nerve injury as a result of the in-service injury.  As there is treatment for a left thumb injury during service and competent lay evidence of manifestations of symptoms of a left thumb condition during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether he has a current disability, manifested by left thumb nerve pain, that is related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Regarding the Veteran's claim for bilateral hearing loss, the Veteran was last afforded a VA examination in July 2010, which found no hearing loss disability for VA compensation purposes.  However, the Veteran's left ear speech recognition score was 94 percent, close to the threshold requirement of 93 percent or less for VA compensation purposes.  See 38 C.F.R. § 3.385.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In his October 2013 substantive appeal, the Veteran indicated that his hearing had worsened since that time.  Thus, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine whether the Veteran has a current hearing loss disability for VA compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the remaining claims on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any left thumb disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

For each identified left thumb disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include the documented in-service left thumb injury in October 1986. 

In rendering the requested opinion, the physician must consider and discuss all pertinent evidence including the Veteran's competent assertions of continuity of the Veteran's symptoms since service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion. 

The physician must explain the rationale for all opinions.

2.  Schedule the Veteran for a VA audiological examination so as to determine the nature and etiology of any hearing loss disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

If a hearing disability is found, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include the Veteran's in-service noise exposure. 

In rendering the requested opinion, the physician must consider and discuss all pertinent evidence including the Veteran's competent assertions of continuity of the Veteran's symptoms since service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion. 

The physician must explain the rationale for all opinions.

3.  After the above action is completed, readjudicate the claims for service connection for residuals of left thumb injury and bilateral hearing loss.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


